McCay, Judge.
Whilst we have some doubts whether this verdict is such an one as brings it within the discretion of the Judge, under section 3667 of the Code, yet, as the Judge has acted, we will not overrule his judgment. Without question, the verdict is very small. Considering the value received by the defendants, one cannot but feel that the jury has acted hastily, since the verdict is for just the amount of the value of Confederate money at the maturity of the note. But it must be remembered that a year had intervened, and at the rapid race, downward, of Confederate money, equity would not have compelled the plaintiff to take it unless promptly paid: Smith vs. Bryan, 34th Georgia, 53. We suspect the jury did not take these circumstances fully into consideration, and we hardly think it was an abuse of the discretion of the Judge to grant a new trial. Necessarily, as the law gives him a discretion, this Court is bound to recognize that discretion. We have no right to overrule him, merely because we do not fully agree with him. His discretion must have been abused before his exercise of it is illegal, and it is only of illegalities that this Court has jurisdiction.
Judgment affirmed.